Citation Nr: 0301770	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  99-03 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for fracture, left fifth 
finger.  

(The issues of entitlement to service connection for 
costochondritis, pectoralis strain, cervical strain, low back 
strain, and trapezius strain will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to June 1984 
and from May 1988 to August 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO).  In a Board decision of 
August 2001, a 10 percent evaluation was granted for a left 
knee disability, a compensable evaluation for maxillary 
sinusitis was denied, and a compensable rating for multiple 
noncompensable service-connected disabilities was found to be 
moot.  The issues of entitlement to service connection for 
residuals, left fifth finger and other issues, were remanded 
to the RO for VCAA compliance.  

The issues of entitlement to service connection for 
costochondritis, pectoralis strain, cervical strain, low back 
strain, and trapezius strain will be the subject of a later 
Board decision, which will be prepared after the Board 
develops additional evidence on that issue, in accordance 
with 38 C.F.R. § 19.9 as amended.

The veteran testified at a Travel Board hearing before the 
undersigned, in May 2001.  The transcript of that hearing is 
of record.   

This case is ready for appellate review. 


FINDING OF FACT

The veteran's left 5th finger was not fractured in service. 


CONCLUSION OF LAW

Residuals of a left 5th finger fracture were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran seeks to establish service connection for 
residuals, fracture of the left 5th finger, as a result of 
active service.  The veteran asserts that he was treated for 
this condition during service.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

During service, the veteran was seen in October 1994, 
complaining of a left 5th finger fracture of one week 
duration.  He had decreased flexion, secondary to edema and 
pain.  The assessment was finger sprain.  X-ray was performed 
of the left hand and the little finger.  The examination was 
negative for fracture.  There was no opaque body shown.  
There was also no abnormal soft tissue swelling.  

Since service, the veteran testified at a Travel Board 
hearing before the undersigned in May 2001.  He related that 
he did not have pain or painful motion of the left 5th finger 
.  He indicated that it sometimes was swollen.  He stated 
that it stuck out and in his position as a policeman, if 
someone hit it while he was handcuffing them, it would hurt.  
He also stated that he was right-handed.  He did not testify 
to having any treatment for the claimed left 5th finger 
disability.  

After a thorough review of the entire record, the evidence 
does not show that the veteran has a fracture of the left 5th 
finger sustained during active service.  The available 
service medical records show evidence that he was seen with 
complaints of the left 5th finger on only one occasion during 
service.  X-rays performed in connection with that complaint 
showed no evidence of fracture, soft tissue swelling or a 
foreign body.  Since service, the veteran has testified that 
he does not have any problems with his left 5th finger, only 
some swelling and sticking out.  He related that it is not 
painful and he does not have painful motion associated with 
the left 5th finger.  In fact, only the veteran has indicated 
that there is some disability related to his left 5th finger.  
It is well established that lay persons cannot provide 
testimony when an expert opinion is required.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Additionally, in order to prevail on a claim for service 
connection, there must be current evidence of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Unfortunately, there is no competent medical 
evidence of a current diagnosis of residuals of a left 5th 
finger fracture.  The evidence is to the contrary.  
Therefore, service connection for residuals of a left 5th 
finger fracture is not warranted.  

II.  VCAA Considerations 

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002), which became effective on 
November 9, 2000.  The VCAA redefines VA's duty to assist and 
enhances the duty to notify claimants about information and 
evidence necessary to substantiate a claim.  The VCAA also 
eliminates the requirement that a claim be well grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was specifically 
notified of the provisions of the VCAA.  He received notice 
via a November 2001 letter.  This notice from the RO informed 
the veteran of what assistance VA would provide, what was 
needed from him, and the time limits associated with his 
claim.  Various notices and communications, also from the RO, 
such as the May 2002 rating decision, and the May 2002 
supplemental statement of the case, informed the veteran of 
the applicable laws and regulations needed to substantiate 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Additionally, he has also had the opportunity to testify at a 
hearing regarding his claim.  He provided testimony at a 
Travel Board hearing in May 2001.  Therefore, the Board finds 
that VA has complied with all obligations to inform the 
veteran of the applicable laws and regulations and with all 
duties to assist the veteran in the development of the issues 
discussed above.  Thus, a remand for further technical 
compliance with the provisions of the VCAA is not necessary.  


ORDER

Service connection for residuals of a left 5th finger was 
denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

